NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        RUDY HELENICK, Petitioner.

                         No. 1 CA-CR 16-0236 PRPC
                              FILED 8-17-2017


    Petition for Review from the Superior Court in Maricopa County
                            No. CR-127204
               The Honorable Margaret R. Mahoney, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Rudy Helenick, Tucson
Petitioner



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.
                           STATE v. HELENICK
                           Decision of the Court

B R O W N, Judge:

¶1            Rudy Helenick petitions this court for review of the summary
dismissal of his untimely and successive notices of post-conviction relief.
We have considered the petition for review and, for the reasons stated,
grant review and deny relief.

¶2            A jury convicted Helenick of six counts of first degree
burglary, six counts of armed robbery, and nineteen counts of kidnapping.
The trial court sentenced him as a repetitive offender to consecutive and
concurrent terms of imprisonment totaling 84 years. This court affirmed
the convictions and sentences on appeal. State v. Helenick, 1 CA-CR 7241
(Ariz. App. Mar. 14, 1985) (mem. decision).

¶3            Between 2001 and 2013, Helenick commenced multiple
proceedings for post-conviction relief, all of which were unsuccessful. In
November 2015 and February 2016, Helenick filed notices of post-
conviction relief, seeking to raise claims of significant change in the law and
violation of the International Covenant on Civil and Political Rights
(“ICCPR”). The trial court summarily dismissed the notices, finding that
Helenick failed to state a claim upon which relief could be granted in an
untimely and successive post-conviction proceeding. This petition for
review followed.

¶4             On review, Helenick argues he is entitled to relief on the
grounds of significant change in the law based on Montgomery v. Louisiana,
136 S. Ct. 718 (2016), and violation of the ICCPR. We review the summary
dismissal of a post-conviction relief proceeding for abuse of discretion.
State v. Bennett, 213 Ariz. 562, 566, ¶ 17 (2006).

¶5            The trial court did not abuse its discretion in denying relief.
In summarily dismissing the notices, the court issued a ruling that
identified, addressed, and correctly resolved the claims that Helenick
sought to raise. Further, the court did so in a thorough, well-reasoned
manner that will allow any future court to understand the ruling. Under




                                      2
                          STATE v. HELENICK
                          Decision of the Court

these circumstances, “[n]o useful purpose would be served by this court
rehashing the trial court’s correct ruling in a written decision.” State v.
Whipple, 177 Ariz. 272, 274 (App. 1993). Adopting the trial court’s ruling,
we grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3